Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed December 30, 2021 in response to the Office Action of July 2, 2021 is acknowledged and has been entered.  Claims 10 and 12-15 have been cancelled. Claims 1, and 4-8 have been amended. 
2.	Claims 1-9, 11 and 16-18 as filed November 19, 2019 are pending and under consideration.
Rejections Maintained
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-9, 11 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons of record. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus.  See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.  The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  “Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  

Scope of the claimed genus
The claims are broadly drawn to an antigen recognizing construct comprising at least one complementary determining region (CDR) 3 having an amino acid sequence selected from SEQ ID NOs: 3, 9, 15, 21, 27 and 33 and wherein the antigen recognizing construct is an antibody, or derivative or fragment thereof, or a T cell receptor (TCR), or a derivative or fragment thereof and a method preventing and/or treating Merkel Cell Carcinoma in a subject with said antigen recognizing construct. The claims are additionally draw to a TCR variable chain region having an amino acid sequence selected from SEQ ID Nos. 4, 10, 16, 22, 28, and 34. The term an amino acid sequence reads on fragments of only two amino acids from the recited sequences. Thus, the 
 State of the Relevant Art
It is well-known in the art that T-cell receptors (TCRs) are diverse in structure. In particular, Arstila et al. (Science 29 Oct. 1999 286: 958-961) teach that the number of distinct T cell receptors expressed by the 1012 T-cells is not known. Arstila teaches that in the blood there are 106 different chains pairing on average with at least 25 different  chains. See abstract. Additionally, the binding of proteins like TCRs to ligands involves complex structure/function interactions. US 2011/0280889 Al (Schendel et al. Nov. 17, 20011) teaches TCRs are members of the immunoglobulin superfamily and usually consist of two subunits, namely the alpha and beta subunits. The variable domains of both the TCR alpha-chain and beta -chain have three hypervariable or complementarity determining regions (CDRs), whereas the variable region of the beta-chain has an additional area of hyper-variability (HV4) that does not normally contact antigen and therefore is not considered a CDR. US 2011/0280889 teaches that while the CDR3 is the main CDR for the TCR receptor to recognize processed antigen CDR1 also contributes to antigen recognition and CDR2 is thought to recognize the MHC. See ¶¶ 0002-0003.Thus, given the above, it is clear that in the T cell biochemistry arts an adequate written description is essential for one of skill in the art to make and use the claimed invention. 
As drawn to using the CDR3s is an antibody, antibodies as a class share an overall structure generally comprising two heavy chain polypeptides that each comprises a heavy chain variable region (VH) and a heavy chain constant region made up of several domain (CH1, hinge, CH2, CH3, and for some antibodies, a CH4).  Each of the heavy chains pairs with a light chain polypeptide that comprises a light chain variable region (VL) and a constant region.  But while this overall structure is shared amongst antibodies from a wide variety of sources (human, rat, mouse, rabbit), the structure each antibody uses to bind its particular epitope on an antigen is structurally distinct and is formed by a recombination event that results in high variability at the amino acid sequence level.  By the time the invention was made, it is well established in the art that the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  See Almagro & Id. at 1619-20.  Humanized antibodies comprise only the CDRs, or in some cases an abbreviated subset of residues within the CDRs, of a parental rodent antibody in the context of human framework sequences.  Id. at Section 4.  All of the CDRs of the heavy and light chain, in their proper order of CDR1, then 2, then 3, and in the context of framework sequences which maintain their required conformation are generally required to produce a humanized antibody in which the heavy and light chains associate to form an antigen-binding region that binds the same antigen as the parental rodent antibody.  Id. at Section 4.  Almagro provides a detailed discussion regarding various methods of humanization, including rationale design approaches and empirical approaches based on random screening.  Almagro, Sections 4 and 5.  
Overall, at the time the invention was made, the level of skill for preparing T-cell receptors and antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify preparing T-cell receptors and   antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”).   Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Summary of Species disclosed in the original specification 
The specification teaches three the sequence of the alpha and beta chains of three TCRs, SMF-48, SMF-72, and KLL-85.  See Table 1. The three TCRs recognize the epitopes SMFDEVDEA or KLLEIAPNC. See Examples 1-4. 

Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The specification discloses the reduction to practice of three TCRs.  The specification does not actually produce any other TCRs or antibodies comprising the broadly claim CDRs.  TCRs and antibodies produced by different methods, such as to different antigens or epitopes or in different species or in phage, would have been generally expected to be highly structurally diverse, particularly in the CDR sequences.  Thus, while applicant has described three TCRs comprising the unmodified CDRs of SEQ ID NOs:  3, 9, 15, 21, 27 and 33, the genus of antigen recognizing constructs is very large and there is only described species for each genus.  The described species therefore cannot be considered representative of the recited genus of antigen recognizing constructs.

Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  To meet this requirement in the instant case, the specification must describe structural features that convey the claimed binding activity, a prerequisite for utility in the recited methods of treating.
As noted above, for TCRs CDRs 1-3 contribute to the recognition of an antigens and MHC and for antibodies the art generally accepted that the combination of the CDRs within the VH and VL pair of an antibody were essential for binding specificity.  But the specification does not describe what residues within the CDRs confer the binding activity claimed or using the TCR CDR regions in the context of an antibody antigen binding region.  Accordingly, the skilled artisan would not be able to discern a structure/function correlation for an antigen recognizing 
For all of the reasons presented above, one of skill in the art would not know which of the countless other antigen recognizing constructs encompassed by the claims that meet the highly general structural requirements of the claims would also be able to recognize an antigen alone or in complex with an MHC molecule. The specification does not provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genus claimed.  Therefore, the skilled artisan would not reasonably conclude that the inventors, at the time the application was filed, had full possession of the antigen recognizing constructs as broadly claimed.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, and the fact that the species that were described cannot be considered representative of the broad genus, Applicant was not in possession of the invention as claimed.

Response to Arguments
	4.	Applicant argues that the claims recite the particular sequences provided in the disclosure. The claims thus satisfy the written description requirement. Applicant requests withdrawal of the rejection. Applicant does not concede the correctness of the rejection.

Applicant's arguments have been considered, but have not been found persuasive and the rejection is maintained. The term an amino acid sequence from one of the recited sequences reads on fragments of only two amino acids from the recited sequences. Thus, the claims encompass a broad genus of antigen recognizing constructs with varying identity to the disclosed TCRs.  Additionally, the claims still encompass antigen recognizing constructs comprising numerous combinations of CDRs or single TCR chains that are required to recognize an antigen.  As previously set forth and above, TCRs and antibodies require the interaction of the TCR  and  chains or the VH and VL domains with the full complement of the CDR 1-3 regions from both  and  chains that are able to recognize the epitopes SMFDEVDEA or KLLEIAPNC.  The specification does not teach that any of the individual TCR  or  chains, CDR3 regions, or fragments thereof are able to recognize any antigen or act as an antigen recognizing construct. Therefore, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons previously set forth and above. 

5.	Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the reasons of record.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
	
Claim 17 is drawn to a method of preventing and/or treating Merkel Cell Carcinoma (MCC) in a subject, the method comprising a step of administering to the subject a therapeutically effective amount of an antigen recognizing construct according to claim 1.

One cannot extrapolate the teachings of the specification to enable the claimed method because no nexus has been established between simply administering an antigen recognizing construct comprising at least one complementary determining region (CDR) 3 having an amino acid sequence selected from one SEQ ID NOs: 3, 9, 15, 21, 27 and 33 alone for the prevention or treatment of MCC.  For a TCR to have a biological effect and be useful in treatment or prevention, it needs to be expressed in a cell like a T-cell that can respond to the signal of the TCR and induce a biological effect.  See Bonini and Mondino (Eur. J. Immunol. 2015 45: 2457-2469) the entire article, in particular, the abstract and Figure 1.  Additionally, it is well known that the art of anti-cancer therapy is highly unpredictable, for example, Gura  (Science, 1997, 278:1041-1042) teaches that researchers face the problem of sifting through potential anticancer agents to find ones promising enough to make human clinical trials worthwhile and teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models that only 29 have actually been shown to be useful for chemotherapy (p. 1041, see 1st and 2nd para.).  Furthermore, Kaiser (Science 2006, 31: 1370) teaches that 90% of tumor drugs fail in patients. See 3rd col., 2nd to last para. Thus, it would not have been expected without undue experimentation that administering an antigen recognizing construct comprising at least one complementary determining region (CDR) 3 having an amino acid sequence selected from one of SEQ ID NOs:  3, 9, 15, 21, 27 and 33 alone for the prevention and/or treatment of MCC would have been predictably effective for the prevention or treatment of MCC given that the TCR requires a cell like a T-cell to induce a biological effect the and unpredictability of developing novel cancer therapeutics. 

Response to Arguments
6.	Applicant argues that Claim 1, from which claim 17 depends, recites the particular sequences specifically and would not require undue experimentation to use such compounds for prevention or treatment of Merkel Cell Carcinoma as recited in claim 17. Accordingly, claim 17 complies with the enablement requirement. Applicant requests withdrawal of the rejection. Applicant does not concede the correctness of the rejection.
an amino acid sequence selected from one of the recited sequences reads on fragments of only two amino acids from the recited sequences.  Thus, claim 1 encompasses a genus of fragments of the recited sequences. As previously set forth, the specification teaches that expression of the KLL85 TCR in T-cells was used to inhibit the growth of tumors expressing the KLL epitope in mice.  See Example 6. However, this is not sufficient to demonstrate that administering an antigen recognizing construct comprising at least one complementary determining region (CDR) 3 having an amino acid sequence selected from one of SEQ ID NOs: 3, 9, 15, 21, 27 and 33 alone for the prevention and/or treatment of MCC would have been predictably effective for the prevention or treatment of MCC given that the TCR requires a cell like a T-cell to induce a biological effect the and unpredictability of developing novel cancer therapeutics as previously set forth and above.  Thus, the rejection is maintained for the reasons of record. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1, 3-5, 7, 9, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0273647 (Sahin et al. Oct. 17, 2013), “Sahin” for the reasons of record.
Sahin teaches the TCR alpha chain SEQ ID NO: 54 (TCRCD4-TPT#5: V 38.2/DV8 J40 C) which recognizes transmembrane phosphatase with tensin homology (TPTE).  See p. 33-Table 3, p. 48 and claim 12. 
	SEQ ID NO: 54 comprises the claimed CDR1 and CDR2 of SEQ ID NOs 13 and 14 and comprises a CDR3 85% identical to the claimed SEQ ID NO: 15.  See Appendix of the Office Action of 07/02/2021. 
	Sahin teaches the TCR alpha chain SEQ ID NO: 102 (TCRCD4-TPT#82: V.38.2/DV8 J39C) which recognizes TPTE.  See p. 34-Table 3, p.57 and claim 12.
	SEQ ID NO: 102 comprises CAYR of SEQ ID NO: 15, the claimed CDR1 and CDR2 of SEQ ID NOs 13 and 14 and comprises SEQ ID NO: 16. See Appendix of the Office Action of 07/02/2021. 
	Sahin teaches isolated nucleic acids encoding SEQ ID NOs: 54 and 102.  See claim 23 and paragraphs 0041, 0175 and 0208-0213. 
	Sahin teaches cells, including T cells, comprising SEQ ID NOs: 54 and 102 and the nucleic acids encoding them.  See claim 27. 

Response to Arguments
8.	Applicant argues that claim 1 recites an antigen recognizing construct including at least one complementary determining region (CDR) 3 having an amino acid sequence selected from one of SEQ ID NOs. 3, 9, 15, 21, 27 and 33.
Applicant argues that while the Office Action states that SEQ ID NO. 54 of Sahin includes a CDR 3 having 85% similarity to the CDR 3 of the present SEQ ID NO. 15, the CDR 3 of Sahin does not have complete identity, and also does not have identity with any of the other CDR 3s according to the SEQ ID NOs. recited in claim 1. Sahin thus does not disclose any of the amino acid sequences provided as one of SEQ ID NOs. 3, 9, 15, 21, 27, and 33 as recited in claim 1.


Applicant's arguments have been considered and have been found partially persuasive.  The rejection of claim 8 is withdrawn. However, the term an amino acid sequence selected from one of the recited sequences in the amended claims reads on fragments of only two amino acids from the recited sequences.  SEQ ID NO. 54 of Sahin comprises CAY and TSGTYKYIF of SEQ ID NO: 15.  Additionally, SEQ ID NO: 102 comprises CAYR of SEQ ID NO: 15, the claimed CDR1 and CDR2 of SEQ ID NOs 13 and 14 and comprises SEQ ID NO: 16. See Appendix of the Office Action of 07/02/2021. Thus, the rejections are maintained for the reasons of record.

9.	Claim(s) 1, 3, 4, 9, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0190163 (Sugiyma, H.  July 29, 2010), “Sugiyma” for the reasons of record.
	Sugiyma teaches TCR variable chain beta clone 7.85 that is specific for WT-1, which comprises the polynucleotides encoding the CDR3 of SEQ ID NO: 2479.  See paragraph 0042, Figure 1-29 and Appendix of the Office Action of 07/02/2021.  
	SEQ ID NO: 2479 is 84.6% identical to SEQ ID NO: 33.
	Sugiyma teaches expressing the TCR gene receptor of the invention in peripheral blood lymphocytes, particularly cytotoxic T lymphocytes (CTL). See paragraphs 0112-0115 and claims 1 and 19. 

Response to Arguments
10.	Applicant argues that Claim 1 recites an antigen recognizing construct including at least one complementary determining region (CDR) 3 having an amino acid sequence selected from one of SEQ ID NOs. 3,9, 15, 21, 27 and 33.
Applicant argues that as acknowledged on page 13 of the Office Action, the CDR 3 of SEQ ID NO. 2479 of Sugiyama has an 84.6% similarity to present SEQ ID NO. 33. This is not complete identity with the present SEQ ID NO. 33. Sugiyama further does not disclose any of the other SEQ ID NOs. recited in claim 1. Accordingly, Sugiyama does not teach or suggest the antigen recognizing construct including at least one complementary determining region (CDR) 3 having an amino acid sequence selected from one of SEQ ID NOs. 3, 9, 15, 21, 27 and 33 recited in claim 1.
Applicant argues that accordingly, claim 1 is not anticipated by Sugiyama. Claims 3, 4, 9, 11, and 16 depend from claim 1 and are patentable therewith for at least the same reasons as claim 1. Applicant does not concede the correctness of the rejection.

Applicant's arguments have been considered, but have not been found persuasive.  The term an amino acid sequence selected from one of the recited sequences in the amended claims reads on fragments of only two amino acids from the recited sequences.   SEQ ID NO. 2479 of Sugiyama comprises the sequences CASS and ADTQYF of SEQ ID NO: 33. See Appendix of the Office Action of 07/02/2021. Thus, the rejections are maintained for the reasons of record.

	
1, 3, 6, 7, 9, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0042798 (Wang et al. Feb. 12, 2009), “Wang”.
	Wang teaches a TCR comprising SEQ ID NO: 8 which comprises the claimed SEQ ID NO: 10. See claim 2 and Appendix of the Office Action of 07/02/2021. 
SEQ ID NO: 8 of Wang comprises CSA of SEQ ID NO: 9, DFQATT of SEQ ID NO: 7, and SNEGSKA of SEQ ID NO: 8. See claim 2 and Appendix of the Office Action of 07/02/2021. 
Wang teaches host cells, including T lymphocytes, comprising the recombinant vectors.  See ¶¶ [0006-0008] and [0094-0095].
Response to Arguments
12. 	Applicant argues that Claim 7 depends from claim 1. Claim 1 recites an antigen recognizing construct including at least one complementary determining region (CDR) 3 having an amino acid sequence selected from one of SEQ ID NOs. 3, 9, 15, 21, 27 and 33. Wang does not disclose a CDR 3 according to any of the SEQ ID NOs. recited in claim 1 and claim 1 was not subject to rejection over Wang. Wang thus does not disclose claim 7. Accordingly, claim 7 is not anticipated by Wang. Applicant does not concede the correctness of the rejection.

Applicant's arguments have been considered, but have not been found persuasive.  The term an amino acid sequence selected from one of the recited sequences in the amended claims reads on fragments of only two amino acids from the recited sequences.  SEQ ID NO: 8 of Wang comprises CSA of SEQ ID NO: 9. See Appendix of the Office Action of 07/02/2021. So, Wang does disclose a CDR 3 with an amino acid sequence of SEQ ID NO: 9 recited in claim 1 as amended. Thus, the rejections are maintained for the reasons of record and as set forth above. 
Conclusion
13.	All other objections and rejections recited in the Office Action of July 2, 2021 are withdrawn in view of Applicant’s amendments and arguments.
14.	No claims allowed.
15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2022. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642